Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 14 July 2022. Claims 1, 11, and 21 were amended. Claims 26 and 27 were newly added. Claims 1-2, 4, 6-9, 11-12, 14, 16-17, and 21-27 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-9, 11-12, 14, 16-17, and 21-27 are rejected under 35 USC § 101
Claims 1-4, 6-9, 11-14, 16-17, and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative independent claims 1 (and similar independent claims 11 and 21) recite:
retrieving and displaying a plurality of images image to be read by a user;
identifying one of a type of image or a body segment of the image to be read;
extracting patient information for the image to be read, wherein the patient information includes personal and family risk factors;
determining a contextual cue provided by the user in response to the display of each of the images, wherein the contextual cue includes taking a measurement of the lesion on the displayed image;
mapping each contextual cue to a corresponding user intention using a rule-based logic instituted to represent the diagnosis process of the user;
generating an action corresponding to each of the user intentions and a specialty of the user, wherein each action corresponds to a predicted action specific to the user;
limiting the action generated according to a user seniority, wherein the user seniority is determined from user authentication information;
receiving a user response to each of the generated actions.
Claim 11 additional recites:
wherein the contextual cue includes eye blinks of the user.
Therefore, the claim as a whole is directed to “predicting user actions”, which is an abstract idea because it is a mental process. “Predicting user actions” is considered to be is a mental process because it is a concept that can be performed in the human mind (including an observation, evaluation, judgment, opinion). Here, the person receives an image, and then they evaluate (i.e. predict) what should be done with the image. Under the broadest reasonable interpretation of this claim, a human mind could perform these steps because it is an observation, evaluation, judgement, or opinion. Further, a claim that requires a computer may still recite a mental process (See MPEP 2106.04(a)(2)(III)(C)). This will be discussed below, in the context of additional elements.
This judicial exception is not integrated into a practical application. In particular, claims 1 and 11 recites the following additional element(s):
creating a training set comprising the user response to each of the generated actions, the user intentions, the contextual cues and the images;
generating a machine intelligence layer wherein prior user-system dialogues are used to train the machine intelligence layer using machine intelligence techniques to predict positive user responses; and
training a machine learning layer to match contextual cues, user intentions and actions based on the training set to previously predicted positive user response in the machine intelligence layer.
Independent claim 11, further recites the following additional elements:
a display; and
a processor.
These additional elements, both the recitation of general machine learning principles/tools and the display and processor, amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1 and 11 are directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)). Performing a mental process on a computer does not make it amount to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.
Dependent claims 6 and 8 merely further limit the abstract idea of claim 1 and are thereby considered to be ineligible.
Dependent claims 2 and 4 further recite the additional elements that generally link the use of the judicial exception to the particular technological environment or field of use of healthcare data. Generally linking the use of the judicial exception to a particular technological environment or field of use is insufficient to implement the judicial exception into a practical application (see MPEP 2106.05(h)). Similarly, it is insufficient to make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(h)). Accordingly, claims 2-4 are ineligible.
Dependent claim 7 further recites additional elements that amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is insufficient implement the judicial exception into a practical application (see MPEP 2106.05(f)). Similarly, it is insufficient to make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(f)). Accordingly, claim 7 is ineligible.
Dependent claim 9 further recites the additional elements:
A user interface; and
A user profile.
These additional elements merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. This is insufficient to integrate the abstract idea into a practical application (see MPEP 2106.05(f)). Neither does it make the claim amount to significantly more than the judicial exception (see MPEP 2106.05(f)). Accordingly, claim 9 is ineligible.
Claims 12, 14, 16-17, and 21-25 are parallel in nature to claim(s) 1-8 and 11. Accordingly claim(s) 12, 14, 16-17 and 21-25 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
Dependent claims 26 and 27 further recite additional elements that amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is insufficient implement the judicial exception into a practical application (see MPEP 2106.05(f)). Similarly, it is insufficient to make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(f)). Accordingly, claim 7 is ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-9, 11-12, 14, 16-17, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana (U.S. 2016/0335403) in view of Fram (U.S. 2019/0348156), and further in view of Shoemaker (U.S. 2015/0185995).
Regarding claim 1, Mabotuwana discloses a method for determining a desired action of a user reading a medical image, comprising:
retrieving and displaying a plurality of images image to be read by a user (See Mabotuwana [0029] the system stores and can display clinical documents. Clinical documents include medical images and is plural. Clinical documents is plural, indicating a “plurality.”);
determining a contextual cue provided by the user in response to the display of each of the images (See Mabotuwana [0037] the trigger to display the recommended annotations could be the user right clicking on a specific slice or moving the mouse to inside a specific area of the image and double clicking (i.e. the “contextual cue” is the action of clicking on the image or image slice); the user eye movements could also be the “contextual cue” that determines the region of interest and the context specific annotations.);
identifying one of a type of image or a body segment of the image to be read (See Mabotuwana [0032] the system can determine the modality (i.e. type of image) and the body part/orientation of the image.);
mapping each contextual cue to a corresponding user intention (See Mabotuwana [0037] when the user clicks on a specific slice (or looks at a particular a region, if eye movements are being tracked), then a particular set of recommended annotations are displayed. Under the broadest reasonable interpretation of this claim language, the set of recommended annotations are a “user intention” and they are mapped to the click or eye movement of the user (i.e. the “contextual cue”)) using a rule-based logic instituted to represent the diagnosis process of the user (See Mabotuwana [0037] the list of recommended annotations is organ specific. That means that the recommended annotations change based on which organ is selected by the user. Therefore, the system is following a “rule-based logic.” An example of this rule-based logic would be if a portion of a heart is selected, display the recommended annotations related to the heart (or portion of the heart). This would apply to other organs as well. Further, this logic represents the “diagnosis process of the user” because a user would not add annotations, as an example, for a heart to the image of a lung when diagnosing based on that image.);
generating an action corresponding to each of the user intentions …, wherein each action corresponds to a predicted action specific to the user (See Mabotuwana [0037] here, the “generated action” is the display of the recommended annotations, based on the context cues discussed above. The “predicted action of the user” in this disclosure is the user’s annotation for the medical document. Therefore, the generated action corresponds to the predicted action of the user (the predicted annotation).);
receiving a user response to each of the generated actions (See Mabotuwana [0037] The system contemplates the user selecting one of the recommended annotations. For example, the recommendation can be a pop-up-based user interface where the user can select from a context-sensitive list of annotations.);
Mabotuwana does not disclose:
extracting patient information for the image to be read, wherein the patient information includes personal and family risk factors;
wherein the contextual cue includes taking a measurement of the lesion on the displayed image;
generating an action corresponding to each of the user intentions and a specialty of the user (as a reminder, Mabotuwana does disclose generating an action corresponding to each of the user intentions, but does not specifically disclose that the action generated is also based on a specialty of the user. However, Fram does teach such an element (see below).),
limiting the action generated according to a user seniority, wherein the user seniority is determined from user authentication information;
creating a training set comprising the user response to each of the generated actions, the user intentions, the contextual cues and the images;
generating a machine intelligence layer wherein prior user-system dialogues are used to train the machine intelligence layer using machine intelligence techniques to predict positive user responses; and 
training a machine learning layer to match contextual cues, user intentions and actions based on the training set to previously predicted positive user response in the machine intelligence layer.
Fram teaches:
extracting patient information for the image to be read, wherein the patient information includes personal and family risk factors (See Fram [0096] other clinical information, such as risk factors, can be used by the system.);
wherein the contextual cue includes taking a measurement of the lesion on the displayed image (See Fram [0122]-[0126] interaction data includes when a user makes a measurement on an image.);
generating an action corresponding to each of the user intentions and a specialty of the user (See Fram [0007] the system can recognize different specialty of the user.);
limiting the action generated according to a user seniority (See Fram [0103] series importance for inexperienced users can be based on user data of other, more experienced, users. [0143] the series may be arranged in order of importance. Therefore, the generated action for inexperienced users is different from experienced users because the series importance and order changes based on the user’s experience.), wherein the user seniority is determined from user authentication information (See Fram Fig. 4b and [0095]-[0099] the system determines which user is using the system and stores information about the user as user profile data.);
The system of Fram is applicable to the disclosure of Mabotuwana as they both share characteristics and capabilities, namely, they are directed to provide predictions of user computer input/actions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mabotuwana to include the extra information taught by Fram. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mabotuwana in order to increase the efficiency and accuracy of interpretation of medical imaging exams (See Fram [0002]).
Further, Shoemaker teaches:
creating a training set comprising the user response to each of the generated actions, the user intentions, the contextual cues and the images (See Shoemaker [0050] “Machine learning 120 may incorporate or account for the user's feedback in generating models and/or to changes one or more models already generated.” Therefore, it is understood that the user responses and corresponding information are used in training current models or new models through the creation or supplementation of training data sets.);
generating a machine intelligence layer wherein prior user-system dialogues are used to train the machine intelligence layer using machine intelligence techniques to predict positive user responses (See Shoemaker [0022] user history, including previous actions (i.e. “prior user-system dialogues”) is input into a machine learning element (i.e. “machine intelligence layer”) to provide the output into the prediction engine. [0050] the prediction is used to predict user actions. The predictions are actions the system predicts that the user will take. Therefore, the system is predicting the user will select one of the actions, making it a positive user response.); and
training a machine learning layer to match contextual cues, user intentions and actions based on the training set to previously predicted positive user response in the machine intelligence layer (See Shoemaker [0050] The users input (i.e. acceptance or rejection of the generated predictions) may be used as feedback to the machine learning system in generating the prediction models.).
The method of Shoemaker is applicable to the method of Mabotuwana as they both share characteristics and capabilities, namely, they are directed to provide predictions of user computer input/actions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mabotuwana to include a machine learning layer as taught by Shoemaker. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mabotuwana in order to further refine the computer-generated predictions (See Shoemaker [0050]).

Regarding claim 2, Mabotuwana in view of Fram and Shoemaker discloses the method of claim 1 as discussed above. Mabotuwana further discloses a method, wherein:
the contextual cue further includes one of moving a pointer over a lesion on displayed image, eye blinks of the user, and eye movements of the user (See Mabotuwana [0037] the system contemplates providing recommendations based on user eye movement).

Regarding claim 4, Mabotuwana in view of Fram and Shoemaker discloses the method of claim 1 as discussed above. Mabotuwana further discloses a method, wherein:
the patient information further includes one of demographic information, active diagnoses, prior surgery events, medications and allergies (See Mabotuwana Fig. 9 and [0041] at 104, there is DICOM data extracted from the image. Looking at Fig. 9, this DICOM data includes at least patient age and gender (i.e. “demographic information”).).

Regarding claim 6, Mabotuwana in view of Fram and Shoemaker discloses the method of claim 1 as discussed above. Mabotuwana further discloses a method, wherein:
the user response is one of accepting, rejecting and modifying the generated action, wherein accepting the generated action indicates a positive user response, and one of rejecting and modifying the generated action indicates a negative user response (See Mabotuwana [0037] under the broadest reasonable interpretation of the claims, when the user selects one of the recommended annotations, they are “accepting” the generated action. Similarly, if the user does not select one of the recommended annotations, they are effectively rejecting that recommendation.).
 
Regarding claim 7, Mabotuwana in view of Fram and Shoemaker discloses the method of claim 1 as discussed above. Mabotuwana does not further discloses a method, wherein:
altering one of the generated actions based on the training.
Shoemaker teaches a system, wherein:
altering one of the generated actions based on the training (See Shoemaker [0050] The users input (i.e. acceptance or rejection of the generated predictions) may be used as feedback to the machine learning system in generating the prediction models. Therefore, the system alters the prediction based on that feedback.).
The method of Shoemaker is applicable to the method of Mabotuwana as they both share characteristics and capabilities, namely, they are directed to provide predictions of user computer input/actions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mabotuwana to include a machine learning layer as taught by Shoemaker. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mabotuwana in order to further refine the computer-generated predictions (See Shoemaker [0050]).

Regarding claim 8, Mabotuwana in view of Fram and Shoemaker discloses the method of claim 1 as discussed above. Mabotuwana further discloses a method, wherein:
predicting a further desired action of the user based on one of the contextual cue and the generated action (See Mabotuwana Fig. 8 and [0038] filtering the possible annotations based on user input (i.e. predicting the annotation based on what user has typed)).

Regarding claim 9, Mabotuwana in view of Fram and Shoemaker discloses the method of claim 1 as discussed above. Mabotuwana further discloses a method, wherein:
the contextual cue is provided by a user interface (See Mabotuwana [0037] the contextual cue consisting of the user clicking on the image or image slice is provided in the user interface)
Mabotuwana does not disclose:
determined via a user profile.
Shoemaker teaches a method, wherein:
determined via a user profile (Shoemaker [0022] and [0035] the system implements the user’s history for generating the user action predictions. A user’s history meets the broadest reasonable interpretation of a “user profile.”).
The method of Shoemaker is applicable to the method of Mabotuwana as they both share characteristics and capabilities, namely, they are directed to provide predictions of user computer input/actions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mabotuwana to include a machine learning layer as taught by Shoemaker. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mabotuwana in order to generate predictive models associated with the user (See Shoemaker [0016]).

Regarding claim 11, Mabotuwana in view of Fram and Shoemaker recites the method of claim 1 as discussed above. Claim 11 recites a system that performs a method substantially similar to the method of claim 1, but also includes a display and a processor used for performing the method and the contextual clue includes eye blinks of the user. The system disclosed in Mabotuwana includes a display (see Mabotuwana [0030]) and processors (See Mabotuwana [0040]), and wherein the contextual cue includes eye blinks of the user (See Mabotuwana [0037] the system utilizes eye-tracking type technologies to detect the eye-movement and use other sensory information (e.g., fixation, dwell time. This is understood to include eye blinks). Therefore, Mabotuwana in view of Fram and Shoemaker discloses the system of claim 11 based on the same analysis for claim 1 provided above.

Regarding claim 12, Mabotuwana in view of Fram and Shoemaker discloses the system of claim 11 as discussed above. Mabotuwana further discloses a method, wherein:
the contextual cue further includes one of moving a pointer over a lesion on displayed image, taking a measurement of the lesion on the displayed image, and eye movements of the user (See Mabotuwana [0037] the system contemplates providing recommendations based on user eye movement).

Regarding claim 14, Mabotuwana in view of Fram and Shoemaker discloses the system of claim 11 as discussed above. Mabotuwana further discloses a method, wherein:
the user response is one of accepting, rejection and modifying the generated action, wherein accepting the generated action indicates the positive user response, and one of rejecting and modifying the generated action indicates a negative user response. (See Mabotuwana [0037] under the broadest reasonable interpretation of the claims, when the user selects one of the recommended annotations, they are “accepting” the generated action. Similarly, if the user does not select one of the recommended annotations, they are effectively rejecting that recommendation.).

Regarding claim 16, Mabotuwana in view of Fram and Shoemaker discloses the system of claim 11 as discussed above. Mabotuwana does not further discloses a method, wherein:
altering one of the generated actions based on the training.
Shoemaker teaches a system, where:
altering one of the generated actions based on the training (See Shoemaker [0050] The users input (i.e. acceptance or rejection of the generated predictions) may be used as feedback to the machine learning system in generating the prediction models.).
The system of Shoemaker is applicable to the system of Mabotuwana as they both share characteristics and capabilities, namely, they are directed to provide predictions of user computer input/actions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mabotuwana to include a machine learning layer as taught by Shoemaker. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mabotuwana in order to further refine the computer-generated predictions (See Shoemaker [0050]).

Regarding claim 17, Mabotuwana in view of Fram and Shoemaker discloses the system of claim 11 as discussed above. Mabotuwana further discloses a method, wherein:
the processor predicts a further desired action of the user based on one of the contextual cue and the generated action (See Mabotuwana Fig. 8 and [0038] filtering the possible annotations based on user input (i.e. predicting the annotation based on what user has typed)).

Regarding claim 21, Mabotuwana in view of Fram and Shoemaker recites the method of claim 1 as discussed above. Claim 21 recites a non-transitory computer-readable storage medium storing a set of instructions that are executable by a processor, the set of instructions, when executed by the processor, causing the processor to perform operations comprising the method of claim 1. The system disclosed in Mabotuwana includes processors executing computer executable instructions (See Mabotuwana [0040]). Therefore, Mabotuwana in view of Fram and Shoemaker discloses the system of claim 21 based on the same analysis for claim 1 provided above.

Regarding claim 22, Mabotuwana in view of Fram and Shoemaker discloses the method of claim 21 as discussed above. Mabotuwana further discloses a method, wherein:
the contextual cue further includes one of moving a pointer over a lesion on displayed image, eye blinks of the user, and eye movements of the user (See Mabotuwana [0037] the system contemplates providing recommendations based on user eye movement).

Regarding claim 23, Mabotuwana in view of Fram and Shoemaker discloses the method of claim 21 as discussed above. Mabotuwana further discloses a method, wherein:
the patient information further includes one of demographic information, active diagnoses, prior surgery events, medications and allergies (See Mabotuwana Fig. 9 and [0041] at 104, there is DICOM data extracted from the image. Looking at Fig. 9, this DICOM data includes at least patient age and gender (i.e. “demographic information”).).

Regarding claim 24, Mabotuwana in view of Fram and Shoemaker discloses the method of claim 21 as discussed above. Mabotuwana further discloses a method, wherein:
the user response is one of accepting, rejecting and modifying the generated action, wherein accepting the generated action indicates a positive user response, and one of rejecting and modifying the generated action indicates a negative user response (See Mabotuwana [0037] under the broadest reasonable interpretation of the claims, when the user selects one of the recommended annotations, they are “accepting” the generated action. Similarly, if the user does not select one of the recommended annotations, they are effectively rejecting that recommendation.).
 
Regarding claim 25, Mabotuwana in view of Fram and Shoemaker discloses the method of claim 21 as discussed above. Mabotuwana does not further discloses a method, wherein:
altering one of the generated actions based on the training.
Shoemaker teaches a system, wherein:
altering one of the generated actions based on the training (See Shoemaker [0050] The users input (i.e. acceptance or rejection of the generated predictions) may be used as feedback to the machine learning system in generating the prediction models. Therefore, the system alters the prediction based on that feedback.).
The method of Shoemaker is applicable to the method of Mabotuwana as they both share characteristics and capabilities, namely, they are directed to provide predictions of user computer input/actions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mabotuwana to include a machine learning layer as taught by Shoemaker. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mabotuwana in order to further refine the computer-generated predictions (See Shoemaker [0050]).

Regarding claim 26, Mabotuwana in view of Fram and Shoemaker discloses the method of claim 1 as discussed above. Mabotuwana does not further discloses a method, comprising:
wherein the action generated for a junior user is initiating an automated guideline.
Fram teaches:
wherein the action generated for a junior user is initiating an automated guideline (See Fram [0033] “initiating an automated guideline” is understood to have broad and various meanings. Therefore, the system determining the view order for the user is understood to be a guideline for the order the images should be reviewed. [0043] This is based on series importance Further, [0103] states that the series importance for inexperienced users can be based on user data of other, more experienced, users.).
The system of Fram is applicable to the disclosure of Mabotuwana as they both share characteristics and capabilities, namely, they are directed to provide predictions of user computer input/actions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mabotuwana to include the extra information taught by Fram. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mabotuwana in order to increase the efficiency and accuracy of interpretation of medical imaging exams (See Fram [0002]).

Regarding claim 27, Mabotuwana in view of Fram and Shoemaker discloses the method of claim 1 as discussed above. Mabotuwana does not further discloses a method, comprising:
wherein the action generated for a junior user is initiating a diagnosis engine.
Fram teaches:
wherein the action generated for a junior user is initiating a diagnosis engine (Fram [0033] the view order is based on a particular user, including interaction data (see [0032]). The view order can be used as part of processing with computer aided diagnosis software (See [0040]). This system is understood to be provided to at least any “junior users.”).
The system of Fram is applicable to the disclosure of Mabotuwana as they both share characteristics and capabilities, namely, they are directed to provide predictions of user computer input/actions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mabotuwana to include the extra information taught by Fram. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mabotuwana in order to increase the efficiency and accuracy of interpretation of medical imaging exams (See Fram [0002]).

Response to Arguments
Applicant's arguments filed 14 July 2022 (concerning the 35 U.S.C. 101 rejection of the claims) have been fully considered but they are not persuasive. Applicant argues that the claims as recited cannot be practically performed by the human mind because it involve steps performed by a computer (see Applicant Remarks page 7). This is not persuasive because a claim that requires a computer may still recite a mental process (See MPEP 2106.04(a)(2)(III)(C)). The test is whether the abstract idea can reasonable interpreted to be separate from the computer technology recited as performing the abstract idea. Under the broadest reasonable interpretation of the claims, these actions that Applicant argues can only be performed by a computer, can be performed by the human mind. Under Step 2a Prong One, the claims recite an abstract idea, and the various additional elements, such as the machine learning and the general-purpose computer hardware and functions, are considered under Step 2A Prong Two and Step 2B. These additional elements were previously considered under the appropriate steps and are appropriately consider again. 
The present claims recite a mental process of predicting a user action (by generating that action for the user) and simply recites machine learning, as well as processors, displays, etc., as tools to aid in that predicting. This amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Effectively, applicant is reciting an abstract idea and then stating the use of general machine learning principles to automate the performance of that abstract idea. Mere automation of manual process has been recognized as insufficient to show an improvement to technology or computer functionality (see MPEP 2106.05(a)(1)). Therefore, the claims are directed to ineligible subject matter. 

Applicant’s arguments, see pages 10-11, filed 14 July 2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered, and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited portions of the Fram reference (see above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (U.S. 2019/0340751) discloses a system and method that uses eye movement for predicting user actions when reviewing medical images.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619